RODGERS, Justice:
We are of the opinion that the decree of the- chancery court in this case is correct and should be affirmed. This is another one of those cases based upon the misconception that possession of property is sufficient to sustain a claim of ownership by adverse possession. The claim of ownership must have existed at the beginning of the statutory period of possession and not possession with the intent to claim as soon as the statutory period has passed. Taranto v. Peoples Bank of Biloxi, 242 Miss. 607, 136 So.2d 213 (1962); Newman v. Smith, 226 Miss. 465, 84 So.2d 512 (1956); Ball v. Martin, 217 Miss. 221, 63 So.2d 833 (1953); 2 C.J.S. Adverse Possession §§ 7, 56 (1936). Moreover, claim of title is incompatible with recognition of title in *797the true owner. Grantham v. Masonite Corporation, 218 Miss. 745, 67 So.2d 727 (1953); 2 C.J.S. Adverse Possession § 57 (1936).
We are convinced that the facts in this case are not sufficient to show ownership by adverse possession to any of the land other than the boat slip, and for that reason the decree of the chancery court is affirmed.
Affirmed.
GILLESPIE, P. J., and JONES, BRADY and SMITH, JJ., concur.